Citation Nr: 1444540	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-08 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a low back disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1997 to December 2001.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  An August 2005 rating decision denied the claim of entitlement to service connection for a low back disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO initially denied service connection for a low back disability in an August 2005 rating decision based on its determination that the low back disorder present during service resolved without residuals, the evidence failed to show that she currently had a low back disorder, and the evidence failed to show that her post-service low back complaints were related to service.  The Veteran was notified of the denial by a letter dated in the same month.  She did not appeal the denial or submit any additional pertinent evidence within the appeal period.  In April 2010, the RO issued the rating decision under appeal, which determined that new and material evidence had not been presented. 

The evidence of record in December 2006 consisted of the Veteran's statements, service treatment records (STRs), VA outpatient records dated through December 2004, and a June 2002 VA general medical examination report.  The Veteran's July 1997 entrance examination revealed no evidence of a back condition on induction to active duty.  Her STRs indicate she endorsed back pain just prior to separation in December 2001.  

The evidence received after the expiration of the appeal period includes statements from the Veteran, the records pertaining to a November 2009 private evaluation from Physical Rehabilitation Network, a March 2012 VA examination report, VA outpatient records dated through 2006, as well as Tricare treatment records, which include records from the Santee Primary Care Clinic.  The evidence also includes the Veteran's notice of disagreement, wherein she reported an in-service fall from a scuttle ladder that caused her back pain, as well as treatment she received and symptoms she experienced.  In an April 2005 VA clinical note, a VA staff physician reported the Veteran had a history of chronic low back pain.  Tricare treatment notes show the Veteran was treated for low back pain, with back spasms from September through December 2009.  The Veteran underwent a March 2012 VA examination, wherein she was diagnosed with lumbar disc disease.  At that time, X-rays revealed mild L4-5 disc space narrowing. 

The Board finds the above noted medical evidence documenting the presence of a current back disability to be new and material, since they relate to a previously unestablished element of entitlement to service connection for a low back disability.  Accordingly, reopening of the claim for service connection for a low back disability is warranted.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a low back disability is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's reopened claim of entitlement to service connection for a low back disability is decided.  As noted in the decision above, in March 2012, the Veteran underwent a VA examination wherein she was diagnosed with lumbar disc disease.  In the course of this examination, the examiner indicated the Veteran's lumbar disc disease is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of his opinion, the examiner indicated the service records do not document objective findings consistent with a high energy injury of the soft tissue or osseous structures of the lumbar spine.  In the absence of such findings, the examiner determined, a post-traumatic or chronic inflammatory process is less likely than not.  Further, the examiner reasoned that active duty service of less than 10 years would be insufficient to initiate and sustain a post-traumatic or chronic inflammatory process.  In support of this conclusion, the examiner referred to uncited "literature" that he indicates "suggests a 10 year exposure as the threshold value."

Although the Veteran did specifically endorse a fall from a scuttle ladder in service in her June 2010 notice of disagreement, the examiner determined the Veteran's records did not reveal objective findings consistent with a high energy injury.  Apparently, the examiner ignored the Veteran's reports at the outset of the examination.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms/events.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Further, the examiner determined there was no evidence of a high energy injury, he did not address the Veteran's notations of back pain in her STRs.  Additionally, although the VA examiner indicated a 10 year period of exposure to micro trauma is necessary to result in a post-traumatic or chronic inflammatory condition, the examiner failed to cite any sources that support this assertion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, the originating agency should undertake appropriate development to obtain any ongoing VA treatment records related to the Veteran's lumbosacral spine degenerative disc disease.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any more recent VA outpatient records.

2. Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's lumbar disc disease.  The paper claims files and any pertinent evidence in the electronic files that is not contained in the claims files must be made available to and reviewed by the examiner.   

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's lumbar disc disease is etiologically related to her active service.  

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the opinions.  Specifically, in forming an opinion, the examiner should include consideration of the Veteran's statements concerning her in-service fall from a scuttle ladder, and STR notations of back pain.

If the examiner is unable to provide the required opinion, he or she should explain why. 

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.




By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


